Shapiro, J.,
dissents and votes to modify the sentence by reducing it to a period of probation, with Criminal Term to fix the period and conditions thereof, with the following memorandum: The defendant, a 56-year-old married man, has never previously been in trouble with the law. He has already been incarcerated for more than four months. I think justice would be better served if he were placed on supervisory probation for a lengthy period than if he were compelled to serve the remainder of his one-year sentence and then be entirely free of any supervision. In addition, I note that in sentencing the defendant, the court said "The little girl’s family wants this man sent to jail”. One can understand the feelings of the child’s parents, but the court’s responsibility was not to take the easy way out by placating them, but to do justice under the facts.